DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the AC power source and connections of claims 14-15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “a first end of the AC power source is coupled 
between the coupled inductive component and the DC output conversion unit, and a second end of the AC power source is coupled to the coupling point”.  It is unclear whether the first end of the AC power source is coupled between the coupled inductive component of each of the power modules and its respective DC output conversion unit, and the second end of the AC power source is coupled to the respective coupling point, or whether the AC power source is only coupled to one of the power modules.  Claim 14 recites the AC power source switchably coupled to each of the DC output conversion units, so for examination purposes, it has been assumed that the AC power source is coupled to each of the power modules as recited in claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by the Chinese patent of Cao (CN 108809094 A).  A translation is attached.  Paragraph numbers refer to the translation.
As to claim 1, Cao discloses a power converter with a common DC power source 
comprising:  a DC power source (13) (see paragraph [0005], line 5 and Figure 2), and at least two power modules (1,1’) coupled to the DC power source (13); each of the power modules (1,1’) is coupled to each other, and each of the power modules (1,1’) comprising:  a coupled inductive component (L11,L12; L11’,L12’) coupled to the DC power source (13) (see paragraph [0005], lines 1-10; paragraph [0007], lines 3-9; and Figure 2), a DC output conversion unit (T11-T14; T11’-T14’) coupled to the coupled inductive component (L11,L12; L11’,L12’) (see paragraph [0005], lines 1-10; paragraph [0007], lines 3-9; and Figure 2), and a capacitor group (C11,C12, and capacitors connected to node N14’) coupled to the DC output conversion unit (T11-T14; T11’-T14’), the capacitor group (C11,C12, and capacitors connected to node N14’) having 
As to claim 2, the coupled inductive component (L11,L12; L11’,L12’) comprises a 
first input end, a second input end, a first output end, and a second output end (see Figure 2); the first input end and the second output end are respectively coupled to the DC power source (13), the first output end and the second input end are respectively coupled to the DC output conversion unit (see Figure 2), wherein a polarity of the first input end is identical to that of the second output end (see Figure 2), and a polarity of the second input end is identical to that of the first output end (see Figure 2).
	As to claim 3, each of the first input ends is coupled to a positive polarity of the DC power source, and each of the second output ends is coupled to a negative polarity of the DC power source (see Figure 2).
	As to claim 4, a current flowing into the first input end is equal to a current flowing out of the second output end (see Figure 2).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of the US patent application publication of Ueki et al. (2018/0211755).
As to claim 5, Cao discloses all of the claimed features, as set forth above, 
except for the coupled inductive component being a common mode choke.  Ueki discloses a common mode choke (10) (see paragraph [0031], lines 1-4 and Figure 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cao by using the common mode choke of Ueki as the coupled inductive component, in order to reduce transmission noise.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of the US patent application publication of Nishimura et al. (2013/0202957).	
As to claim 8, Cao discloses all of the claimed features, as set forth above, 
except for one of a lithium battery and a lead-acid battery.  Nishimura discloses a lithium battery (see paragraph [0016], lines 1-8 and Figure 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cao by using the lithium battery of Nishimura as the power source, in order to provide a power supply with a long life.
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of the US patent application publication of Budica (2018/0183323).
As to claim 9, Cao discloses a power converter with a common DC power source 
comprising:  a DC power source (13) (see paragraph [0005], line 5 and Figure 2), and at least two power modules (1,1’) coupled to the DC power source (13); each of the power modules (1,1’) is coupled to each other, and each of the power modules (1,1’) comprising:  a coupled inductive component (L11,L12; L11’,L12’) coupled to the DC power source (13) (see paragraph [0005], lines 1-10; paragraph [0007], lines 3-9; and Figure 2), a DC output conversion unit (T11-T14; T11’-T14’) coupled to the coupled inductive component (L11,L12; L11’,L12’) (see paragraph [0005], lines 1-10; paragraph [0007], lines 3-9; and Figure 2), and a capacitor group (C11,C12, and capacitors connected to node N14’) coupled to the DC output conversion unit (T11-T14; T11’-T14’), the capacitor group (C11,C12, and capacitors connected to node N14’) having two capacitors coupled in series and a coupling point (N14,N14’) is between the two capacitors (see paragraph [0005], lines 1-10; paragraph [0007], lines 3-9; and Figure 2), 
Budica discloses a DC conversion unit (1), having an input end (11,12) and an 
output end (13,14) (see paragraph [0101], lines 2-6; paragraph [0103], lines 10-13; and Figure 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cao by connecting DC input conversion units as taught by Budica, with the input ends of the DC input conversion units correspondingly coupled to the DC output conversion units and the capacitor groups, and the output ends coupled to the load, in order to provide a smooth, regulated output voltage.
	As to claim 10, each of the DC input conversion units (1; see Budica, Figure 1) of Cao in view of Budica is correspondingly coupled to each of the coupled inductive components (L11,L11’,L12,L12’; see Cao, Figure 2), each of the DC output conversion units (T11-T14,T11’-T14’; see Cao, Figure 2) and each of the capacitor groups (C11,C12,capacitors connected to node N14’) to form a power conversion module, and each of the power conversion modules is coupled in parallel with each other (see Cao, Figure 2)

	As to claim 12, each of the coupling points (N14,N14’) of Cao is coupled to a neutral line of the load (see Cao, Figure 2).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Budica as applied to claim 9 above, and further in view of the US patent application publication of Tsai et al. (2020/0036278).
As to claim 14, Cao in view of Budica disclose all of the claimed features, as set 
forth above, except for each of the DC output conversion units further coupled to an AC power source; the DC power source or the AC power source switchably coupled to each of the DC output conversion units, and each of the DC output conversion units converts the DC power source or the AC power source into a DC output power source to uninterruptedly supply power to the load.  
	Tsai discloses a DC output conversion unit (1) coupled to an AC power source (AC1) (see abstract; paragraph [0017], lines 1-3; and Figures 1 and 2); a DC power source (DC1) or the AC power source (AC1) is switchably coupled (via switch cell 2) to the DC output conversion unit (1) (see abstract; paragraph [0017], lines 1-8; and Figures 1 and 2), and the DC output conversion unit (1) converts the DC power source (DC1) or the AC power source (AC1) into a DC output power source to uninterruptedly supply power to a load (see abstract; paragraph [0017], lines 1-8; and Figures 1 and 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cao in view of Budica by switchably coupling an AC power source and a DC power source to each off the DC output .
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6-7 contain allowable subject matter because none of the prior art of record discloses or suggests each of the DC output conversion units comprising:  an input inductor, a first diode and a second diode, the second diode and the first diode are coupled at a first common contact to form a first branch, wherein one end of the input inductor is coupled to the first common contact, a first power switch and a second power switch, the second power switch and the first power switch are coupled at a second common contact to form a second branch, wherein the second branch is coupled in parallel to the first branch, a third diode coupled to the first diode and the first power switch, and a fourth diode is coupled to the second diode and the second power switch, in combination with the remaining claimed features.
Claim 15 contains allowable subject matter because none of the prior art of 
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HAL KAPLAN/Primary Examiner, Art Unit 2836